Appellate Case: 21-1340     Document: 010110609093         Date Filed: 11/23/2021     Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                          November 23, 2021

                                                                         Christopher M. Wolpert
                                                                             Clerk of Court

   JABARI J. JOHNSON,

          Plaintiff - Appellant,

   v.                                                          No. 21-1340
                                                      (D.C. No. 1:21-CV-02467-LTB)
   LAMBKINS; PEEK; COMBEE;                                       (D. Colo.)
   CORTEZ; AYALA; MARTINEZ;
   NERTON; KILPOLITES; DURAN;
   MORONES; DETRANCESCO; FOX;
   MARTIN; HETWIG; HOFFMAN;
   HUNT; GALINA; GILLIS; VALLE;
   ROOT; JAMES; WILL; ROYCE;
   CRAWFORD, Chaplain; MCALLISTER;
   BAINBRIDGE; MOORE; DEAN
   WILLIAMS; LITTLE; FERGESEN;
   SMITH; CHRISTOPHER; MARK
   ANDREWS; HEADLEY; BOSWICK;
   ALLENHAMMER,

          Defendants - Appellees.


                               ORDER AND JUDGMENT*




        * After examining appellant=s brief and the appellate record, this panel has
 determined unanimously that oral argument would not materially assist the determination
 of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
 P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1340     Document: 010110609093          Date Filed: 11/23/2021      Page: 2



 Before MORITZ, BALDOCK and EID, Circuit Judges.



        Plaintiff Jabari Jones is an avid litigant before the courts of our Circuit. Because of

 his previous efforts, the United States District Court for the District of Colorado imposed

 filing restrictions on Plaintiff to prevent him from pursuing “groundless and vexatious

 litigation.” See Johnson v. Hawkins, No. 19-cv-03730-LTB, ECF No. 3, at 9, 10–11 (D.

 Colo. Mar. 4, 2020). We followed the district court’s lead and also imposed filing

 restrictions on Plaintiff. See Johnson v. Johnson, No. 21-1152, 2021 WL 4595172 (10th

 Cir. Oct. 6, 2021). Our restrictions, however, only went into effect on November 5, 2021

 and have no impact on this appeal. See id.

        Plaintiff’s current suit is filed pursuant to 42 U.S.C. § 1983 and alleges numerous

 violations relating to prison conditions and ADA compliance. The district court dismissed

 Plaintiff’s complaint WITHOUT PREJUDICE because he failed to comply with the

 filing restrictions imposed upon him.      Unsatisfied, Plaintiff appealed.     We exercise

 jurisdiction under 28 U.S.C. § 1291, and for substantially the reasons stated in the district

 court’s Order, we affirm the dismissal of Plaintiff’s claim.




                                               2
Appellate Case: 21-1340       Document: 010110609093        Date Filed: 11/23/2021   Page: 3



        Additionally, we consider Plaintiff’s motion to proceed in forma pauperis. We

 grant Plaintiff’s motion but caution him that he is responsible to continue making payments

 towards the filing fee until it is paid in full.

        AFFIRMED.



                                               ENTERED FOR THE COURT



                                               Bobby R. Baldock
                                               Circuit Judge




                                                    3